Case 2:19-cr-00028-KS-MTP Document 108 Filed 07/07/20 Page1of1

    
 
 
     

   

SOUTHERN DISTRICT = MISSISSIPPI
F

IN THE UNITED STATES DISTRICT GO

FOR THE SOUTHERN DISTRICT OF MISSISSIPPHUL 0'7 2020

EASTERN DIVISION _.
ARTHUR JOHNSTON
er

BY ———

   

DEPUTY

 
 

UNITED STATES OF AMERICA

CRIMINAL NO. 2:19-cr-28-KS-MTP-2

THOMAS EDWARD STURDAVANT, M.D.

ORDER GRANTING ORE TENUS MOTION TO DISMISS

On motion of the United States Attorney pursuant to Rule 48(a) of the Federal Rules of
Criminal Procedure, to dismiss without prejudice Counts 1(b), 4, 5, 6, 9, and 10 of the Indictment
in Criminal No. 2:19-cr-28-KS-MTP-2 against the defendant, THOMAS EDWARD
STURDAVANT, M.D., the Court finds that the motion is well taken and should be granted

IT IS THEREFORE ORDERED that Counts 1(b), 4, 5, 6, 9, and 10 of the Indictment in

Criminal No. 2:19-cr-28-KS-MTP-2 against the defendant, THOMAS EDWARD
STURDAVANT, M.D. a. hereby, dismissed without prejudice.

KEITH STARRETT
UNITED STATES DISTRICT JUDGE

 
